Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (i.e., claims directed to non-elected species have been canceled), there being no allowable generic or linking claim. Applicant's election with traverse of species (ii) in the reply filed on 10/14/21 is acknowledged.  The traversal is on the ground(s) that the cited reference (Galpin) does not read on claim 1, specifically the overlap of axes (REMARKS, p. 3) and the reference “zigzag optical path must be located over a single plane” (p. 4), and thus unity of invention is not found.  
This is not found persuasive because the claims do not define the relation of the axes or structure to correlate or limit thus the ambient light passing through and/or user perception creates multiple axes, also, as shown below in the rejections of different independent claims, there are multiple reasonable interpretations of the overlapping axes.  It seems as if Applicant has a particular meaning that is not affirmatively recited in the claims, and amendment thereto would likely further prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure(s) 6B, 6C, 7A-8B, 10, 12, 17A, 17B, 18-22A, 23A-45D are informal and difficult to discern due to the shading which reduces and obscures details of the invention. New corrected drawings, in compliance with 37 CFR 1.121(d), are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12, 13, 15-18, 24, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Galpin (US 2004/0165285)(from IDS of 5/29/19).

Regarding independent claim 1, Galpin discloses A 3D optical setup (title – modular optical construction system; see esp. Figs. 4, 7, 8, 11, 14), comprising (i.e., open language for the claim, MPEP 2111.03): 

    PNG
    media_image1.png
    457
    643
    media_image1.png
    Greyscale

Reproduced with additional notations from Galpin Fig. 4

at least one base (Fig. 4: 19 – module, at the lower plane of the module, as notated above) connected at an angle (appears to be approximately 90⁰) to at least one wall (21 - integral block and plane, as notated above), each of said at least one base and at least one wall having a plurality of fixation locations repeatedly arranged, thereby defining a discrete 3D position coordinate system (22 – threaded bores, note also the holes in the base and aperture flanges, as well as the square opening created by the flanges in all six coordinate directions); 
a plurality of modular optical units (see e.g., Fig. 8 where module 19 is combined with other modules), each comprising (i.e., open language for each modular unit, see e.g., module 19) a mount for an optical portion defining an optical axis (54- adapter with aperture; para. 23 – light 

    PNG
    media_image2.png
    491
    513
    media_image2.png
    Greyscale

Reproduced with additional notations from Galpin Fig. 14

wherein a releasable attachment of some of the plurality of modular optical units at said fixation locations of said at least one base defines a first set of optical axes (para. 76 – with aperture 57/58 rotational and translational adjustments are enabled; this necessarily permits, for example, a mirror [para. 23] mounted therein to rotate so that light enters one side and exits another; these are two optical axes; note also that a beam of light enters from any direction, e.g., 
wherein at least a portion of said first set of optical axes and at least a portion of said second set of optical axes overlap across said discrete 3D position coordinate system (i.e., multiple beams pass through the module, either to enter and leave or pass through; with the use of a mirror as disclosed at para. 23, multiple axes are cred; alternatively, the claim does not define the relation of the axes or structure they limitedly correlate to thus the ambient light passing through and/or user perception creates multiple axes).

Regarding claim 2, Galpin further discloses The setup of claim 1, wherein said base and said wall are connected in at least one manner selected from fixedly (22 – threads; once attached they are fixed and sturdy) and reversibly (unscrew them to literally reverse the process).
Regarding claim 3, Galpin further discloses The setup of claim 1, wherein said base and said wall are releasably connected (22 – threads; unscrew to release).
Regarding claim 4, Galpin further discloses The setup of any of claim 1, wherein said angle is at least one of 90 degrees (the notated wall and base appear to be about 90 degrees) and 45 degrees (in the alternative).
Regarding claim 5, Galpin further discloses The setup of any of claim 1, wherein at least one face at least one unit of said plurality of modular optical units is directed at 45 degrees to at 
Regarding claim 6, Galpin further discloses The setup of any of claim 1, further comprising at least one ceiling, connected at a second angle to said at least one wall (i.e., module 19 is cubic in nature).
Regarding claim 7, Galpin further discloses The optical set up of claim 1, wherein said attachment centers said mount with respect to at least one of said fixation location (i.e., the square opening created by the flanges).
Regarding claim 8, Galpin further discloses The setup of any of claim 1, wherein said base is configured for connection to an optical table with a regular pattern of said plurality of fixation locations of the base coinciding with respective attachment locations of the optical table (Abst, para. 26, 27, 35, 76 – use with optical table).
Regarding claim 12, Galpin further discloses 12. (Currently Amended) The optical set up of claim 1, further including an optical element attached to said mount with an optical axis of send optical element corresponding to said optical axis of said mount (54 – adapter uses the axes of light entering the mount; note that the claims do not quantify or otherwise limit the location or other details of the optical axes).


Regarding independent claim 15, Galpin discloses A system of optical units (title – modular optical construction system; see esp. Figs. 4, 7, 8, 11, 14), comprising (i.e., open language for the claim, MPEP 2111.03): 
one or more platforms (e.g., Fig. 11: 16 – vertical steel rods), each of said one or platforms including a plurality of fixation locations (noted fixation location options in 50; also each rod 16 connects both to the connector plate 47 / block 50 and an optical table, see para. 65), each fixation location having a respective connector an attachment interface for attachment to an optical table at a fixed location and direction (Fig. 11: 16 – vertical steel rods; see para. 65-66); 
a modular optical unit (19 – module) including (i.e., open language for the modular unit)
a mount (Fig. 4 – note base and wall, previously notated above for reference) for an optical element having an optical axis and a complementary connector for attachment to any said respective connector on to retain said optical axis in one of a number of discrete directions (note that module 19 is cubic in shape, so has the option of optical axes in multiple directions) and 
wherein for an element located at a first position of said plurality of fixation positions with a first optical axis directed in one of said number of discrete directions 
Regarding claim 16, Galpin discloses The system of claim 15, wherein said one or more platforms includes a first platform attached to said optical table at a first position and a second platform connected to said optical table at a second position (Fig. 11: 16 – vertical steel rods; see para. 65-66) and wherein said first location is on said first platform and said second location is on said second platform and wherein said first platform does not contact said second platform (Fig. 11: connector plate 47 and the rods 16 as depicted result in that module 19 not directly contacting either the rods or the table).
Regarding claim 17, Galpin discloses The system of claim The system of claim 15, wherein said first location and said second location fall on a grid and wherein for each of said predetermined pairs, a discrete path length from said first location to said second location is determined by a relative difference in coordinates on said grid between said first location and said second location.


 a first platform (Fig. 11: connector block 47) including 1st plurality of fixation locations (note openings at the 4 corners), each fixation location having a connector a second platform including a 2nd plurality of fixation locations (16 – vertical steel rods), each fixation location having a connector an attachment interface for attachment of said 1st platform to said 2nd platform (para. 65-66 – optical table) with said 1st plurality of fixation locations aligned to said 2nd plurality of fixation locations (Abstr, para. 65-66 – metric or Imperial); a plurality of modular optical units (e.g., see Fig. 8, module 19) including a mount for an optical element and a complementary connector for attachment to said connector on said fixation location to retain said mount in one of a discrete number of locations (i.e., via the receiver holes on the table) and/or directions on said platform (in the alternative).

Regarding independent claim 24, Galpin discloses An optical setup, (title – modular optical construction system; see esp. Figs. 4, 7, 8, 11, 14), comprising (i.e., open language for the claim, MPEP 2111.03): 
A first platform (Fig. 11: connector block 47) and a second platform (para. 65-66 – optical table), each of said first platforms and said second platform having a plurality of fixation locations (via threaded holes, openings, or apertures), to form repeatedly arranged, thereby defining a discrete position coordinate system (Abstr, para. 65-66 – metric or Imperial); 
a plurality of modular optical units (Fig., 8 – see e.g., module 19 attached to other modules), each comprising a mount for an optical portion defining an optical axis (54- adapter 
wherein a releasable attachment (via hole and threads) of a second subset of the plurality of modular optical units at said fixation locations of said second platform defines a second set of optical axes (i.e., via a beam orthogonal to the plane of another of the six sides of the cubic shape); and 
a single repeated arrangement including said fixation locations of said first platform and said second platform and wherein at least a portion of said a first set of optical axes and at least a portion of said second set of optical axes overlap across said discrete position coordinate system (i.e., the axes intersect via the perpendicular planes of the cubic shape).

Regarding independent claim 43, Galpin discloses A method of preserving synchronization of a first light source pulse traveling a first with a second laser pulse traveling a second path (title – modular optical construction system; see esp. Figs. 4, 7, 8, 11, 14), comprising (i.e., open language for the claim, MPEP 2111.03): 
defining a discrete coordinate system of fixation locations located on a regular grid (Abstr – optical table; Figs. 4, 11, 14: module 19); 

Regarding claim 44, Galpin discloses The method of claim 43, further comprising: centering on a respective fixation location an optical element of each of said plurality of optical units (Fig. 14: 54 – adapter; para. 75-76 – adapter is in the center of at least two planes of the fixation locations of the module 19; multiple units attached as in Fig. 8 indicate how these optics would relate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Galpin.
	Regarding claims 9-11, the reference does not explicitly disclose [claim 9] said mount is configured to hold n a-1" optical elements and a distance between fixation locations that is an integral multiple 1"*n/(n-1)/4 where n>i, of at least one of 0.375" and 0.333"; [claim 10] 
said mount is configured to hold at least one of 0.5" optical elements and 1.5" and 2" and 2.5" and 3" optical elements and a distance between fixation locations that is an integral multiple of 0.125"; or [claim 11] said mount is configured to hold at least one of n 25 mm optical elements, 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). No criticality of these values is presently found in the record, and the reference gives the general conditions of being compatible with standard Imperial and metric optics tables (Abstr.).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the element fixation distances so as to improve the optical quality and ease of use of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-9689809-container handling device for handling containers, US-6163417-pegs for joining modular translation stages and other optical test bench hardware, US-5153675-modular optical system for Fourier transform infrared spectrometer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872